Citation Nr: 1623544	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  For the period prior to June 16, 2015, entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity.

3.  For the period prior to June 16, 2015, entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2014, the Board remanded the Veteran's claims for further development.  A more detailed procedural posture is provided in the December 2014 Board remand.  These matters are now returned to the Board for further review.

Subsequently, a June 2015 rating decision increased the ratings for the Veteran's peripheral neuropathy of the left and right lower extremities from 20 to 40 percent (each), effective June 16, 2015, and continued the denial of the other claims.  As this rating decision did not constitute a grant of the full benefit sought on appeal for any of the claims, all of the Veteran's claims remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is productive of moderate to moderately severe, incomplete paralysis.

2.  The Veteran's peripheral neuropathy of the right lower extremity is productive of moderate to moderately severe, incomplete paralysis.

3.  The Veteran's diabetes mellitus is manifested by no more than requiring insulin injections and a restricted diet; regulation of activities is not required, and there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.

4.  The Veteran has one disability rated as 40 percent disabling, and a combined rating of 80 percent.

7.  From June 16, 2015, the Veteran's service connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to June 16, 2015, the criteria for a 40 percent evaluation for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for an evaluation in excess of 40 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  For the period prior to June 16, 2015, the criteria for a 40 percent evaluation for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an evaluation in excess of 40 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an evaluation in excess of 20 percent disabling for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

The Board finds that October 2010 and May 2015 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the Veteran's claims, and which types of evidence VA could obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regarding the May 2015 notice letter, the Board notes that the Veteran's claims were later readjudicated by the RO in August 2015, such that any timeliness issue was nonprejudicial.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has not referenced any outstanding records for VA to obtain.  The Board notes that several of the Veteran's recent VA treatment records were associated with the claims file pursuant to the Board's remand in December 2014, and the Board therefore finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination should be provided.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his claims in October 2010, January 2012, and June 2015.  The most recent June 2015 VA examination was performed pursuant to the December 2014 Board remand because the Veteran had indicated his conditions had worsened.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus or lower extremity peripheral neuropathy since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  The Board finds the above noted VA examination reports to be thorough, complete, and adequate upon which to base a decision with regard to his claims.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  As such, the Board finds the examination reports are adequate upon which to base a decision, and that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Peripheral Neuropathy

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected peripheral neuropathy of the left and right lower extremities are each assigned 20 percent ratings under Diagnostic Code 8520, effective September 20, 2010, and 40 percent effective June 16, 2015.  The Veteran seeks increased ratings.  See Claim, October 2010.

The Veteran's peripheral neuropathy of the lower extremities is currently evaluated under Diagnostic Code 8520, sciatic nerve, paralysis of, which provides a 10 percent rating for mild incomplete paralysis, 20 percent for moderate, 40 percent for moderately severe, 60 percent for severe with marked muscular atrophy, and 80 percent for complete, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a (2015).

The Veteran was afforded VA examinations in October 2010, January 2012, and June 2015.

The October 2010 VA examination report reflects the Veteran reported that he filed for an increase because his neuropathy was affecting his ability to walk, the pain was getting worse, that sometimes "they hurt so bad he wishes they could be cut off," that he loses his balance easily, and that he experiences pins and needles and stinging sensations.  Reflex examination revealed the Veteran's knee jerk and ankle jerk were 2+ (normal) bilaterally.  Sensory examination revealed normal sensation to vibration, but decreased sensation to light touch and pain/pinprick testing, and decreased position sense of the toes and soles of the feet.  Motor examination of the lower extremities was normal, and no muscle atrophy was found.  The examiner noted that the Veteran's peripheral neuropathy of the lower extremities was making it harder to walk, that it affected his decision to retire in July 2010 from working as an auto body technician, and the examiner noted that his neuropathy affected his ability to work due to decreased mobility and pain.

The January 2012 VA examination report reflects the Veteran reported experiencing worsening pain and numbness in his feet, that the numbness extends up to his lower shins, he reported tingling and pins and needles sensation in his feet, and that the tops of his feet are "super sensitive" to light touch and that drying them after a shower is painful.  He reported he could no longer go shopping due to the pain in his feet, that he stumbles sometimes when walking, and that he did not drive much due to numbness in his feet.  The examiner noted that the Veteran was experiencing symptoms of "moderate" constant pain, "moderate" paresthesias and/or dysesthesias, and "moderate" numbness (when prompted by the form as to whether the symptoms are mild, moderate, or severe).  Strength testing in the knees was 5/5, but 4/5 for ankle dorsiflexion.  Deep tendon reflexes were 2+ for the knees (normal), but zero (absent) for the ankles.  Light touch sensation was decreased for the lower leg but absent in the feet, position sense was decreased.  The examiner noted that the Veteran's peripheral neuropathy involved the sciatic nerves, and when prompted to characterize the overall severity of the Veteran's peripheral neuropathy of the lower extremities, the examiner noted "moderate" incomplete paralysis of the nerve.  With regard to the effect of the Veteran's peripheral neuropathy on his ability to work, the examiner noted it had a significant impact on weight bearing activities and driving.

The June 2015 VA examination report reflects the Veteran reported that since the last exam, his pain and numbness in both feet worsened and was now persistent, and that it was worse when walking 200 or more yards.  He also reported numbness up to the mid-tibial area.  He reported that due to the numbness affecting his ability to feel pedals, his wife has done all of the driving for the past year.  The examiner noted that the Veteran was experiencing symptoms of "moderate" constant pain, "mild" paresthesias and/or dysesthesias, and "severe" numbness (when prompted by the form as to whether the symptoms are mild, moderate, or severe).  Strength testing in the knees and ankles was 5/5.  Deep tendon reflexes were 2+ for the knees (normal), but zero (absent) for the ankles.  Light touch testing was absent in the ankle/lower leg and feet/toes.  Position sense, vibration sense, and cold sensation were all absent in the lower extremities.  No muscle atrophy was found.  The examiner noted that the Veteran's peripheral neuropathy involved the sciatic nerves, and when prompted to characterize the overall severity of the Veteran's peripheral neuropathy of the lower extremities, the examiner noted "moderately severe" incomplete paralysis of the nerve.  The examiner noted the Veteran had signs of "moderately severe" sensory deficit in the lower legs from the feet to the mid-tibial areas bilaterally, that he complained of burning pain worsened with minimal walking such as 200 level yards that has prevented him from shopping for the past year, and that he had not driven for the past year due to numbness and no longer being able to feel the pedals.  The examiner noted that for these reasons, his diabetic peripheral neuropathy of the lower extremities prevents him from performing physical labor that he has been previously trained to do in the automotive field.  While the examiner opined that it did not in itself preclude sedentary employment, the examiner noted in a separate opinion form (of the same date) that the Veteran's educational background included a high school education with no college, and that his post-service work experience was as an auto mechanic from 1969 to 1977, an underground coal miner from 1977 to 1988, and an auto body worker from 1988 to 2010.  The examiner opined that "he has no education or experience to work in an occupation that is predominantly sedentary."

The Board has also reviewed all of the VA treatment records, which do not show any symptoms more severe than those shown on examination.  

Also, the Board has taken into serious account the lay reports of the Veteran and his wife regarding the Veteran's symptomatology, including (but not limited to) his wife's October 2010 statement that the Veteran's feet had worsened, that he had difficulty walking, and that they "burn and hurt" all the time.  She reported in August 2011 that the Veteran was unable to go shopping because he could not stand to walk, and that he was afraid to drive because he could not feel the pedals, and that the Veteran told her that his feet are in so much pain he wished he could "could them off."  The Veteran reported in his August 2012 Form 9 substantive appeal that after walking 100 yards, he must stop and rest, and that he is unable to conduct certain everyday activities (albeit he did not specify which activities).

	20 Percent

The AOJ assigned a staged rating.  We disagree.  A comparison of the lay and medical evidence reflects few, if any differences.  The primary distinction is the categorization of the disability as either moderate or moderately severe by the examiners.  Although this is evidence, such evidence is not dispositive of the outcome.  As noted in 38 C.F.R. § 4.2, different examiners may not describe the same disability in the same language.  We are not convinced that there has been a material change and, therefore, a uniform 40 percent evaluation is warranted for the period prior to June 16, 2015 for the Veteran's left and right lower extremity peripheral neuropathy (each).

      40 Percent 

A uniform 40 percent evaluation has now been assigned for the Veteran's left and right lower extremity peripheral neuropathy (each) under Diagnostic Code 8520.  In order to warrant a higher evaluation under that diagnostic code, there must be severe neuropathy.  We are guided by 38 C.F.R. §§ 4.123, 4.124, and 4.124a.

The Board finds that the preponderance of the evidence shows that the criteria for evaluations in excess of 40 percent (each) for the Veteran's left and right lower extremity peripheral neuropathy have not been met.  The June 2015 VA examiner noted that the Veteran's constant pain was "moderate, his paresthesias and/or dysesthesias was "mild," and his numbness was "severe," such that his symptoms ranged from mild to severe, which the Board finds is consistent with the examiner's opinion that the Veteran's overall disability picture due to his peripheral neuropathy was most like "moderately severe" incomplete paralysis, which is provided a 40 percent rating under Diagnostic Code 8520.  

The Board notes again that, as addressed in greater detail above, the Board has taken into consideration all of the Veteran's statements in support of his claim.  The Board acknowledges that he reported to the October 2010 VA examiner that he retired in July 2010 in part because his neuropathy was affecting his ability to walk, and that he has reported difficulty walking more than 100 to 200 yards.  In that regard, the Board notes that the currently assigned 40 percent rating already contemplates considerable occupational impairment, and the Board also finds that the 40 percent rating is also commensurate with an inability to walk more than 100 to 200 yards (not feet), or an inability to drive or bear weight as also reported by the Veteran.  In essence, the appellant retains significant use.  Despite sensory changes and pain he retains the ability to stand and walk.  His strength is excellent.  Such evidence reflects no more than moderately severe neuropathy.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's peripheral neuropathy of the lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy of the lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As shown above, the Veteran's worsened level of symptomatology at the time of the January 2012 VA examination was specifically described as like "moderate" incomplete paralysis of the sciatic nerve, and his overall picture in June 2015 was described as like "moderately severe" incomplete paralysis of the sciatic nerve, which symptoms are squarely contemplated by the rating criteria in Diagnostic Code 8520.  As such, an extraschedular rating is not appropriate.

B.  Diabetes

The Veteran's service-connected diabetes mellitus is currently assigned a 20 percent disability rating under Diagnostic Code 7913, effective March 16, 2009.  The Veteran seeks an increased rating.  See Claim, October 2010.

Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus requiring a restricted diet as well as insulin or an oral hypoglycemic agent.  A 40 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities (avoidance of strenuous occupational and recreational activities). A 60 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  Medical evidence is required to support a finding that a service-connected diabetes mellitus condition causes regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 364 (2007).

The Veteran was afforded VA examinations in October 2010, January 2012, and June 2015.  

The October 2010 VA examination report reflects the Veteran told the VA examiner that he did not intend to file a claim for an increased evaluation for his diabetes mellitus, and that he had only intended to file an increased rating claim for his peripheral neuropathy.  The examiner noted that the Veteran was taking oral hypoglycemic agents, but was not taking insulin.  It was noted that the Veteran's diabetes required no hospitalizations, that there were no episodes of hypoglycemia reactions or ketoacidosis, that the Veteran was not restricted in his ability to perform strenuous activity, and that the Veteran's diabetes mellitus had no effect on his ability to perform his usual occupation as an auto body technician.

The January 2012 VA examination report reflects the VA examiner noted that the Veteran's diabetes mellitus was managed by a restricted diet, oral hypoglycemic agents, and insulin injections.  The VA examiner also noted that the Veteran was prescribed light weights for exercise, and that the Veteran's diabetes did not require regulation of strenuous activities.  The examiner also noted that visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions were less than 2 times per month, that there had been no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, and that it did not affect the Veteran's ability to work.  It was noted that the Veteran told the VA examiner that he filed a claim for increase because his lower extremities ("feet") were worsening, apparently implying that he did not intend to file for an increase for his diabetes, albeit not entirely clear.  He denied any problems with hypoglycemia.

The June 2015 VA examination report reflects the Veteran's diabetes mellitus requires a restricted diet, oral hypoglycemic agents, and insulin injections.   The VA examiner noted that the Veteran's diabetes did not require regulation of activities, that visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions were less than 2 times per month, that there had been no hospitalizations in the past 12 months for episodes of ketoacidosis or hypoglycemic reactions, and that his diabetes alone did not affect his ability to perform sedentary or physical work.

The Board has also carefully reviewed all of the Veteran's relevant treatment records and all of the lay statements.  There is no evidence, however, that his diabetes mellitus has required regulation of activities.

As shown above, all three VA examination reports reflect that the Veteran's diabetes mellitus requires a restricted diet and either insulin injections or an oral hypoglycemic agent, and all three VA examiners noted that it does not require regulation of activities and that it has no effect on his ability to perform his usual occupation.  Also, as noted above, it appears that the Veteran reported twice to VA examiners that he never even intended to file a claim for an increased rating for his diabetes mellitus.  Therefore, without any evidence that the Veteran's diabetes mellitus requires regulation of activities, the Board concludes that the criteria for the next higher 40 percent rating have not been met, and that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for diabetes mellitus.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  With regard to the first prong of Thun, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As shown above, the Veteran's diabetes mellitus requires oral medication and a restricted diet, but does not affect his ability to perform his usual occupation or any regulation of activities, all of which is squarely contemplated by the schedular rating criteria.  As such, an extraschedular rating is not appropriate.

Finally, the Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

C.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a) (2015).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran claims entitlement to a TDIU.  His primary contention is that he stopped working in July 2010 as an auto body technician due to his peripheral neuropathy of the lower extremities.

As an initial matter, the Board notes that he is presently service-connected for left lower extremity peripheral neuropathy (40 percent); right lower extremity peripheral neuropathy (40 percent); a mood disorder (30 percent from August 31, 2012); and diabetes mellitus (20 percent).  See 38 C.F.R. § 4.16.

With regard to the Veteran's employability, as described in greater detail above, it was not until the June 16, 2015 VA examination that the Veteran's was shown to have absent light touch, position sense, vibration sense, and cold sensation in his lower extremities (i.e., no sensation whatsoever), and his overall disability picture was described as like "moderately severe" incomplete paralysis.  Furthermore, it was not until the June 2015 VA examination that the examiner opined that the Veteran was then precluded from working in physical labor due to his peripheral neuropathy, and that he was essentially not shown to have the skills required to work in a sedentary field.  



The Board has carefully considered all of the lay statements of the Veteran and his wife regarding his symptoms, and the fact that the Veteran has reported that he retired back in July 2010 due to his peripheral neuropathy of the lower extremities, particularly due to symptoms of pain and numbness, and difficulty walking.  

Accordingly, the Board finds that the weight of the evidence supports a grant of a TDIU.

ORDER

For the period prior to June 16, 2015, entitlement to a 40 percent evaluation for peripheral neuropathy of the left lower extremity is granted.

Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.

For the period prior to June 16, 2015, entitlement to a 40 percent evaluation for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to a TDIU is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


